No. _____________   PD-0229-15

                  __________________________________________

                IN THE TEXAS COURT OF CRIMINAL APPEALS
                    _______________________________________


                                    VICTOR VARGAS
                                                     Appellant,
                                            v.
   February 27, 2015
                                  THE STATE OF TEXAS
                                                   Appellee.

           _____________________________________________________

                   On review from the Court of Appeals for the
                   Eleventh Judicial District at Eastland, Texas
    _________________________________________________________________
                  MOTION FOR EXTENSION OF TIME TO FILE
                    PETITION FOR DISCRETIONARY REVIEW
    _________________________________________________________________
TO THE HONORABLE JUDGES OF THIS COURT:

      Under Rules 10.5(b) and 68.2(c) of the Texas Rules of Appellate Procedure,

Victor Vargas, Appellant in the above cause, through his attorney of record, files this

motion for an additional two (2) days to file a Petition for Discretionary Review in this

cause. In support of this motion, Appellant respectfully shows the Court as follows:

      1. On November 20, 2014, the Court of Appeals for the Eleventh District in

Eastland, Texas issued its decision in the above appeal, in Vargas v. State, Cause 11-14-

00283-CR. Subsequently, Appellant filed a motion for rehearing, which the court
overruled on January 27, 2015.

          2. The normal deadline for filing a petition for discretionary review of the Court of

Appeals’ decision in this case was February 23, 2015.

          3. Appellant requests additional time to file the petition for discretionary review in

this case because due to a clerical error in undersigned counsel’s office, the petition was

inadvertently filed in the Eleventh Court of Appeals, instead of this Court. See Exhibit A,

email confirmation of filing (which would have been timely).

          4. Should the Court deny this motion Appellant will be denied the effective

assistance of counsel.

          5. This Court has not granted—nor has Appellant requested—previous extensions

in the time to file a petition for discretionary review in this case.

          6. It was merely by inadvertence that the petition was not timely filed, in the

correct court.1

          7. The additional time requested by Appellant will not prejudice or inconvenience

the State in any manner, nor will the time for resolution of this case be unduly delayed by

granting additional time in which to file the Petition for Discretionary Review.

          8. The petition will be simultaneously filed along with the filing of this request for

extension of time.




     1
       See Houser v. McElveen, 243 S.W.3d 646, 647 (Tex. 2008) (emphasis added) (explaining that extension of time should be
granted if “any plausible statement of circumstances indicating that failure to file within the [specified] period was not deliberate
or intentional, but was the result of inadvertence, mistake, or mischance.”).
                                    PRAYER FOR RELIEF

       Therefore, Appellant respectfully requests that the Court issue an order granting an

additional two (2) days time to allow him to file his Petition for Discretionary Review in

the above case.

                                                   Respectfully submitted,



                                                   _________________________
                                                   Frank Sellers
                                                   Texas Bar No. 24080305
                                                   HURLEY, GUINN & SELLERS
                                                   1805 13th Street
                                                   Lubbock, Texas 79401
                                                   P: 806.771.0700
                                                   F: 806.763.8199
                                                   E: frank@hurleyguinn.com
                                                   Attorneys for Appellant


                                  Certificate of Service
       Pursuant to TEX. R. APP. P. 9.5(d), a copy of the foregoing was served on opposing

counsel via facsimile on February 25, 2015.




                                                   _________________________
                                                   Frank Sellers
Exhibit A
                                                                          Marina Medrano 



eFileTexas.gov - Filing Submitted - 4252791
1 message

No-Reply@efiletexas.gov                                             Mon, Feb 23, 2015 at 4:44 PM
To: marina@hurleyguinn.com




                                                                                       Filing Submitted
                                                                                             Envelope Number: 4252791




 The filing below has been submitted to the clerks office for review. Please allow up to 24 business hours for clerk
 office processing.

                                                      Filing Details
  Court                              Courts of Appeals
  Date/Time Submitted:               2/23/2015 4:42:35 PM
  Filing Type:                       Petition for Discretionary Review
  Activity Requested:                EFile
  Filed By:                          Marina Medrano



                                                       Fee Details

   This envelope is pending review and fees may change.
   Case Fee Information                         $3.34
   Payment Service Fees                         $0.09
   Provider Service Fees                        $3.00
   Provider Tax Fees                            $0.25
   Petition for Discretionary Review            $0.00


  Total: $3.34 (The envelope still has pending filings and the fees are subject to change)



                                                   Document Details
  Lead File:                         Vargas PDR (final w bookmarks).pdf
  Lead File Page Count:              254



                                  Contact your service provider with any questions
                                     Online: https://prodocefile.com
                                     Phone: (800) 759-5418
                                     Available 24x7 and online with chat




Please do not reply to this email. It was generated automatically by eFileTexas.gov